NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANTE MARTINEZ-LIZALDE,                         No.    20-56127

                Petitioner-Appellant,           D.C. No.
                                                5:19-cv-02480-MCS-JPR
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Mark C. Scarsi, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Dante Martinez-Lizalde appeals pro se from the district court’s order

dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have jurisdiction

under 28 U.S.C. §§ 1291 and 2253. We review de novo, Zavala v. Ives, 785 F.3d

367, 370 (9th Cir. 2015), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       We lack jurisdiction to consider Martinez-Lizalde’s challenges to his

criminal convictions because these claims were not certified for appeal. See Beaty

v. Stewart, 303 F.3d 975, 984 (9th Cir. 2002) (“Courts of Appeals lack jurisdiction

to resolve the merits of any claim for which a COA is not granted.”); see also

Porter v. Adams, 244 F.3d 1006, 1007 (9th Cir. 2001) (order) (holding that a

successive § 2255 motion disguised as a § 2241 petition requires a COA). To the

extent Martinez-Lizalde seeks reconsideration of this court’s denial of a COA as to

that claim, it is denied.

       To the extent Martinez-Lizalde challenges his final order of removal, the

district court did not err in determining that it lacked jurisdiction to consider the

issue. See Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1052 (9th Cir. 2005)

(REAL ID Act “eliminated habeas jurisdiction, including jurisdiction under

28 U.S.C. § 2241, over final orders of deportation, exclusion, or removal”); see

also 8 U.S.C. § 1252(a)(5) (notwithstanding § 2241 or any other habeas provision,

“a petition for review filed with an appropriate court of appeals . . . shall be the

sole and exclusive means for judicial review of an order of removal”).

       Martinez-Lizalde fails to raise, and therefore has waived, any argument that

the district court erred in its remaining conclusions. See Jones v. Wood, 207 F.3d




                                           2                                     20-56127
557, 562 n.2 (9th Cir. 2000) (issues not specifically raised and argued in a party’s

opening brief are waived).

      AFFIRMED.




                                          3                                    20-56127